DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments to the Drawings with respect to drawing objections have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn. 
Applicant’s arguments and amendments with respect to objections to Claims 1-15 have been fully considered and are persuasive.  The objections to claims 1-15 have been withdrawn. However, the objections to claims 16-19 remain as the issues remain.
Applicant’s arguments and amendments to Claim 16, with respect to the 112(f) interpretation of the environment detection unit and the position detection unit have been fully considered and are persuasive.  The 112(f) interpretation of these claim elements in Claim 16 has been withdrawn. 
Applicant’s arguments and amendments to Claim 8 and 13 with respect to rejection of Claim 8 and 13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of Claim 8 and 13 under 35 USC 112(b)  has been withdrawn. 
Applicant’s amendments with respect to the rejection(s) of claim(s) 8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuffner et al (US 20160016315).

Applicant's arguments and amendments to the independent claims with respect to prior art rejections of Claims 1-7,9-19 under 35 USC 102 and 103 have been fully considered but they are not persuasive. 

	With respect to applicant’s argument that Krasny fails to teach the control figure for the robot, examiner respectfully disagrees. Krasny does not only teach that the environment can be represented with a 3D model, it also refers to the virtual representation of the robot arm and refers to Fig. 5 in par. 0031. Fig. 5 clearly discloses that the virtual robot arm is a 3D model of the robot arm. The virtual representation of the robot arm taught by Krasny is a control figure that is compared with the model of the environment in a common figure space in order to predict and avoid collisions. 

Claim Objections
Claims 16-19 objected to because of the following informalities:  Claim 16 is a system claim. However, the body of the claim with the “wherein’s” are all not linking the structure to claim. Examiner recommends rewriting the claim to say which components of the system are performing which steps. For example, if the control unit is performing a step of transforming, then use “the control unit is configured to_____ “ in order to link the control unit to the structure instead of the claim looking like a method step.  . Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasny et al (US 20180297204).
	Regarding Claim 1, Krasny teaches a method for controlling an industrial robot (see at least Fig. 7A-7B), 
	detecting position data of the industrial robot (see at least robot state data obtained including joint positions and rates at each servo time step in par. 0034)
	detecting environment data from an object in an environment of the industrial robot with an environment detection unit (see at least simulated environment generated from 3D scan data in par. 0034 and 3D laser scanner in par. 0005 interpreted as the environment detection unit), 
	transforming the position data of the industrial robot and the environment data of the object in the environment of the industrial robot into a common figure space in which a control figure is defined for the industrial robot and an object figure of the object in the environment of the industrial robot is represented (see at least CAD models of the robot and workspace used for collision checking in par. 0004 and using the robot state data and scan data to check for collisions in par. 0034 and virtual representation of robot arm in par. 0031 and Fig. 5), 
	creating a parameter set, which takes into account a dimensioning of the control figure and the object figure in the figure space (see at least 3D CAD models of the robot and workspace in par. 0004 and comparing virtual representation of robot with collision geometry for collision checking in par. 0034, the models of the virtual representation of the robot and collision geometries are parameter sets that take into account dimensioning of the control figure and object figure in the figure space), 
	wherein the parameter set comprises a temporal and spatial correlation of the position data of the industrial robot and the environment data of the object in the environment of the industrial robot (see at least using virtual representation of the robot,  input commands and recent history of the motion of the robot to predict the robot’s motion by several seconds and check for collisions in par. 0032 ), and 
	takes into account the movement history of the industrial robot and/or of the object in the environment of the industrial robot (see at least recent history of the motion of the robot recorded and used for real-time collision checking in par. 0032), and 
	generating an action instruction for the industrial robot if the control figure and the object figure in the figure space satisfy a predefined criterion in relation to each other (see at adjusting clamping factor cf if predefined collision checking criterion are satisfied in steps 770, 744, and 796 and setting override speed with clamping factor in step 780 in par. 0034-0037 and Fig. 7B).
	Regarding Claim 2, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny further teaches further comprising determining for the predefined criterion for the control figure and the object figure in the figure space an intersection pattern of the control figure for the industrial robot and of the object figure of the object in the environment of the industrial robot (see at least determining that the robot’s projected positions contain a collision with a collision geometry in step 768 in par. 0037 and Fig. 7B, collision checking is determining an intersection pattern), and/or 
	determining for the predefined criterion for the control figure and the object figure in the figure space, an intersection pattern of the control figure and the object figure of the object in the environment of the industrial robot on an entire planned trajectory of the control figure of the industrial robot (does not appear to be taught by Krasny but not required by the claim due to “and/or” language), and/or 
	determining for the specified criterion for the control figure and the object figure in the figure space an undershooting of a threshold or an overshooting of the threshold of the control figure of the industrial robot and/or the object figure of the object in the environment of the industrial robot (see at least minimum distance d undershooting a collision safety threshold in step 744 triggering a reduction of the clamping factor that reduces the speed of the robot in par. 0035 and Fig. 7B).
	Regarding Claim 4, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny further teaches representing a prescribed distance between a position of the object figure of the object in the environment of the industrial robot and the position of the control figure for the industrial robot in the figure space, wherein the prescribed distance forms the threshold value (see at least step 744 in par. 0035 and Fig. 7B), 
	continuously determining a measured distance between the position of the object figure and the position of the control figure in the figure space, and wherein the threshold value is undershot if said measuring distance contains a lower value than the threshold value (see at least minimum distance d undershooting a collision safety threshold in step 744 triggering a reduction of the clamping factor that reduces the speed of the robot in par. 0035 and Fig. 7B).
	Regarding Claim 6, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), Krasny further teaches further comprising representing the control figure for the industrial robot in the figure space in simplified form as a geometric control body (see at least 3D CAD model of robot in par. 0004 and virtual representation of robot used for collision checking in par. 0034 ), and/or representing the object figure of the object in the environment of the industrial robot in the figure space in simplified form as a geometric object body (see at least collision geometry in par. 0032 and objects in the environment of the robot represented as collision geometry in par. 0016). 
	Regarding Claim 9, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches wherein the control figure for the industrial robot in the figure space is extensible to include an object, and for this purpose, extending the control figure of the industrial robot in the figure space by a dimension of the object (see at least robot holding a tool in par. 0011 and the tool being part of the robot’s collision geometry including the tool in par. 0009).
	Regarding Claim 12, Krasny teaches an industrial robot system (see at least robotic system 100 in par. 0028 and Fig. 2), having an industrial robot (see at least robot 110 in par. 0028 and Fig. 2) and a control unit (see at least robot controller 120 in par. 0028 and Fig. 2), configured to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method).
	Regarding Claim 14, Krasny teaches a control unit (see at least robot controller 120 in par. 0028 and Fig. 2) configured to implement the method of Claim 1 (see Claim 1 analysis for rejection of the method).
	Regarding Claim 15, Krasny teaches the industrial robot system as claimed in claim 12 (see Claim 12 analysis), wherein the control unit is integrated internally into the industrial robot or is configured as an external control unit (see at least robot controller 120 including external computer 140 with software for controlling the robot in par. 0028 interpreted as an external control unit).

Claim(s) 16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Denenberg et al (US 20200206928).
	Regarding Claim 16, Denenberg teaches a detection system for an industrial robot (see at least Fig. 4) at least including an environment detection unit the environment detection unit comprising at least any of a LIDAR system, a TOF camera, a scanning system and a monitoring system (see at least sensor 1021 in par. 0046 and Fig. 1, and the sensors being TOF cameras or LIDAR in par. 0046 ) and a position detection unit the position detection unit comprising at least any of a LIDAR system, a TOF camera, positioning system, a localization system, a scanning system and a monitoring system, (see at least sensor 1022 in par. 0046 and Fig. 1)  , and wherein environment data from an object in an environment of the industrial robot are detected with the environment detection unit (see at least 3D representation of the workcell determined from sensor data in par. 0046). 
	 wherein position data of the industrial robot are detected with the position detection unit (see at least robot state determination unit determining pose and location of robot and joint positions based on sensor data from sensors 102 in par. 0087-0088)
	wherein the position data of the industrial robot and the environment data from the object in the environment of the industrial robot are transformed into a common figure space in which a control figure is defined for the industrial robot and an object figure is defined for the object in the environment of the industrial robot (see at least 3D models of robot trajectory and objects in the workcell monitored and checked for potential collisions in par. 0132), and wherein the control figure and/or the object figure in the figure space includes a protection zone (see at least safety envelopes around the robot in par. 0132 and Fig. 5)
	
	Regarding Claim 19, Denenberg teaches the detection system as claimed in claim 16 (see Claim 16 analysis). Denenberg further teaches further comprising a sensor device, which is configured as an external sensor device (see at least sensor 1021 in par. 0046 and Fig. 1), the sensor device being further configured to determine  the environmental data from the object in the environment of the industrial robot and to transfer said environmental data to the control unit (see at least 3D representation of the workcell determined from sensor data in par. 0046, see also sensors detecting object information and sending it to the object monitoring system to be analyzed and communicated to robot controller in par. 0084 and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Sorin et al (US 20190240835).
	Regarding Claim 3, Krasny teaches the method as claimed in claim 2 (see Claim 2 analysis),
	Krasny does not appear to explicitly teach the following, but Sorin does teach: further comprising determining the planned trajectory of the control figure of the industrial robot and representing the planned trajectory in the figure space as a polygonal chain or as a mathematical function (see at least each edge of a planning graph for the robot having voxels or boxes corresponding to the 3D space swept by the robot in par. 0071, note each edge is interpreted as a trajectory and the voxels/boxes swept are interpreted as a polygonal chain).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Sorin wherein chains of voxels representing the swept volume of a robot traveling along a selected trajectory are used for collision checking with obstacle voxels. The motivation to incorporate the teachings of Sorin would be to more quickly and efficiently determine which movements of the robot arm would collide with obstacles (see par. 0065).
	Regarding Claim 13, Krasny teaches the industrial robot system as claimed in claim 12 (see Claim 12 analysis), wherein the industrial robot is configured as a multi-axis robot (see at least multi-axis robot in par. 0011) and wherein the industrial robot has at least one motor for propulsion and to provide a moment (see at least actuators 172 in par. 0028 and Fig. 2), and wherein the environment detection unit of the industrial robot is configured to capture the environmental data of the object in the environment of the industrial robot and to transmit said environmental data to the control unit (see at least simulated environment generated from 3D scan data in par. 0034 and 3D laser scanner in par. 0005 interpreted as the environment detection unit).
Krasny does not appear to explicitly teach the following but Sorin does teach: 
has at least one arm which is adapted for picking up an object (see at least effector grasping objects in par. 0078)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Sorin wherein the end effector grasps objects. The motivation to incorporate the teachings of Sorin would be to increase the number of functions the robot can perform, like adding functionality for picking and placing objects (see par. 0078).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Millard et al (US 11016491).
	Regarding Claim 5, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny does not appear to explicitly teach the following, but Millard does teach
	 Further comprising for dimensioning the control figure for the industrial robot and/or for dimensioning the object figure of the object in the environment of the industrial robot, taking the movement history of the industrial robot into account by the velocity of the industrial robot and/or the acceleration of the industrial robot being determined from the position data of the industrial robot (does not appear to be taught by Krasny but not required by the claim due to “and/or” language), and/or 
	taking the movement history of the object in the environment of the industrial robot into account by the velocity of the object and/or the acceleration of the object being determined from the environment data of the object in the environment of the industrial robot (see at least analyzing occupancy maps across a series of time steps to determine an objects past speed and direction to help predict the object’s future trajectory and location by tracking its motion across the environment in col. 9 lines 44-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Millard wherein the past object movement is tracked across a series of time steps in an occupancy map to determine the object’s past speed and the speed is used to predict the object’s future location. The motivation to incorporate the teachings of Millard would be to increase chances of avoiding collision with moving obstacles (see col.5 lines 45-49 )

	Claim 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kikkeri et al (US 20150217455).
	Regarding Claim 7,  Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny does not appear to explicitly teach the following, but Kikkeri does teach representing the object figure of the object in the environment of the industrial robot and/or the control figure of the industrial robot in the figure space as a direction vector, wherein the direction vector has a length which is dependent on the movement of the object figure of the object in the environment of the industrial robot and/or on the movement of the control figure of the industrial robot (see at least determining the motion vectors of a group of voxels identified as a moving connected object (MCO) in par. 0027).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kikkeri wherein detected occupied voxels are tracked to determine their motion vectors. The motivation to incorporate the teachings of Kikkeri would be to warn a person or stop or slow down if a person is approaching the robot (see par. 0029), which increases safety.

	Regarding Claim 10,  Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis), 
	Krasny does not appear to teach all of the following, but Kikkeri does teach further comprising representing the environment data of the object in the environment of the industrial robot as a point in the figure space (see at least depth camera 104 detecting voxels in the workspace in par. 0027), 
	wherein a point cloud in the figure space has a plurality of points comprising distance information from the object in the environment of the industrial robot (see at least depth map calculated from detected reflected light using TOF algorithms in par. 0026, the depth map is interpreted as a point cloud in the figure space with the distance (depth) to each voxel calculated, and filtering the points of the point cloud according to a filtering rule and creating the object figure of the object in the environment of the industrial robot from said filtering (see at least identifying a group of voxels as a connected object based on proximity and consistent motion vectors in par. 0027 interpreted as filtering the voxels according to filtering rule to create an object figure).	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kikkeri wherein a depth map of voxels in the workspace is calculated and used to create moving connected objects made up of proximate voxels with consistent motion vectors. The motivation to incorporate the teachings of Kikkeri would be to warn a person or stop or slow down if a person is approaching the robot (see par. 0029), which increases safety.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Kuffner et al (US 20160016315)
	Regarding Claim 8, Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches further comprising during a movement of the control figure for the industrial robot and/or during a movement of the object figure of the object in the environment of the industrial robot in the figure space, 
	displaying the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space (see at least rendering of robot presented on computer 140  during operation to warn of collision in par. 0031).  
	Krasny does not appear to explicitly teach the following, but Kuffner does teach displaying the control figure for the industrial robot and/or the object figure of the object in the environment of the industrial robot in the figure space on an enlarged scale and/or scaled with a higher degree of detail than previously displayed in the figure space, taking into account dynamics of the control figure of the industrial robot and/or the object figure of the object in the environment of the industrial robot, respectively (see at least displaying virtual safety cage of the robot that expands when an object in the environment moves a predetermined distance away in par. 0090)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Kuffner wherein a displayed virtual safety cage of a robot is expanded when objects in the robot’s environment have moved away beyond a predetermined distance. The motivation to incorporate the teachings of Kuffner would be to avoid collisions with humans or other moving objects (see par. 0090)


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasny in view of Wietfeld et al (US 20120182419) and Theobald et al (US 9623560).
	Regarding Claim 11,  Krasny teaches the method as claimed in claim 1 (see Claim 1 analysis). Krasny further teaches wherein an action instruction for the industrial robot comprises the following actions: 
	slowing down the movement of the industrial robot (see at least setting override speed based on clamping value in par. 0037 and step 780 in Fig. 7B); 
	restriction of the industrial robot to a given moment, which is provided by at least one motor of the industrial robot (see at least restricting motion towards an obstacle but not away from it in par. 0008 interpreted as restricting given joint moments to avoid a collision but allowing others, see also joint actuators in par. 0028); 
	Krasny does not explicitly teach the following but Wietfeld does teach:
	switching off the industrial robot (see at least shutting down the robot if a person enters the switch-off zone in par. 0046); 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny to incorporate the teachings of Wietfeld wherein the robot is switched off when a person enters a designated zone. The motivation to incorporate the teachings of Wietfeld would be to increase safety in the region around a robot (see par. 0040).
	Krasny and Wietfeld do not appear to teach the following, but Theobald does teach:
	movement of the industrial robot out of a task space in which the industrial robot performs specified tasks when the object in the environment of the industrial robot is located in the task space and transferring the industrial robot into a waiting position (does not appear to be taught by Theobald but is not required by the claim due to “or” language below), 	
	movement of the industrial robot back into the task space if the object in the environment of the industrial robot has left the task space (does not appear to be taught by Theobald but is not required by the claim due to “or” language), or 
	movement of the industrial robot on an alternative trajectory when the object in the environment of the industrial robot is moving on the planned trajectory of the industrial robot, and wherein the alternative trajectory for the industrial robot can be specified or is determined dynamically in the figure space (see at least robotic arm adjusting its planned movement to avoid contacting a person detected to be nearby in col. 7 lies 14-18).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Krasny as modified by Wietfeld to incorporate the teachings of Theobald wherein the robot’s planned movement is adjusted to avoid contacting a person detected nearby. The motivation to incorporate the teachings of Theobald would be to increase safety in the region around a robot (see par. 0040).

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denenberg in view of Bingham et al (US 20190176326).
	Regarding Claim 17, Denenberg teaches the detection system as claimed in claim 16 (see Claim 16 analysis). Denenberg does not appear to teach the following, but Bingham does teach:
	wherein the environment detection unit has a plurality of time of flight (TOF) cameras and/or LIDAR systems that are integrated into at least one arm of the industrial robot (see at least  short-range time-of-flight sensor 710, a long-range time-of-flight sensor 720 on palm of end effector in par. 0109 and Fig. 8)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection system taught by Denenberg to incorporate the teachings of Bingham wherein the robot has multiple TOF cameras integrated into the end effector. The motivation to incorporate the teachings of Bingham would be to increase the range of distances over which objects can be effectively detected (see par. 0110-0112).

	Regarding Claim 18, Denenberg as modified by Bingham teaches the detection system as claimed in claim 17 (see Claim 17 analysis). 
	Denenberg further teaches wherein the environment detection unit is configured as an external environment detection unit, wherein the environment detection unit is configured as an external plurality of TOF cameras and/or LIDAR systems (see at least the sensors being time-of-flight cameras or 3D LIDAR sensors in par. 0033 and the plurality of external sensors 102 in Fig. 1). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugaya et al (US 20160016315) discloses robot control system that displays a 3D model of the robot and its environment to a user, simulates a robot motion, and highlights the part of the robot that has potential for collision 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664